  Case 1:16-cr-00640-BMC Document 768 Filed 06/30/19 Page 1 of 1 PageID #: 11469




                                                   June 30, 2019

Via CM/ECF

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


              Re:     United States v. Nordlicht, et al., Docket No: 1:16-cr-00640 (BMC)


Dear Judge Cogan:

       We represent Joe SanFilippo in this case. We write to join in the opposition of co-defendants
Mark Nordlicht and David Levy to the government's application regarding a proposed new jury charge
[Dkt. No. 765]. The issues raised in co-defendants' opposition letters are also of vital concern to Mr.
SanFilippo, given the government's false and misleading presentation of evidence against him, examples
of which were established in our closing statement to the jury and in prior submissions to the Court.



Dated: New York, New York
       June 30, 2019
                                                   Respectfully submitted,




                                                   Kevin J. O’Brien
                                                   Adam C. Ford
                                                   FORD O’BRIEN LLP
                                                   575 Fifth Avenue 17th Fl.
                                                   New York, New York 10017
